DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 7, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Martch (US Pat# 10,404,801) in view of Menard et al. (US Pat Pub# 20160358389).
Regarding claim 1, Martch teaches providing a remote control device that is paired with a first device such that the remote control device wirelessly communicates with the first device (Claims 4 and 10, remote paired with a first device); initiating a pairing process to pair the remote control device to a second device by physically contacting a component of the remote control device with an element of the second device (Claims 4 and 10, unpairs with a first device to pair with a second device), 
	Menard teaches providing a remote control device that is paired with a vehicle such that the remote control device wirelessly communicates with the vehicle (Section 0025, remote device paired with a vehicle).
Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a vehicle as taught by Menard into Martch’s method in order to improve functionality (Section 0001).
Regarding claim 7, the combination including Menard teaches wherein pairing the remote control device to the vehicle enables the vehicle to respond to remote requests sent by the remote control device (Section 0025, unlocking door, locking door, etc. from remote to car).
Regarding claim 14, the combination including Menard teaches determining whether an operator of the remote control device is authorized to operate the vehicle, and only allowing the remote control device to pair with the vehicle if the operator is authorized to operate the vehicle (Sections 0016 and 0025, authorization codes etc.).
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Martch (US Pat# 10,404,801) in view of Menard et al. (US Pat Pub# 20160358389) and further in view of Borges et al. (US Pat Pub# 2013/0294306).

Borges teaches wherein the device includes a receiver for receiving wireless transmissions from a transmitter of the remote control device, and wherein at least one of the receiver or the transmitter enter a low power mode during the pairing process (Claim 20, low power mode during a pairing process).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate a low power mode as taught by Borges into a vehicle as taught by Menard into Martch’s method in order to save power.
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Martch (US Pat# 10,404,801) in view of Menard et al. (US Pat Pub# 20160358389) and further in view of Borges et al. (US Pat Pub# 2013/0294306).
Regarding claim 13, Martch in view of Menard teaches the limitations in claim 1.  However, Martch and Menard fail to teach a predetermined time period.
Goepner teaches determining whether one or more remote control device operational checks have been performed within a predetermined time period, and only allowing the remote control device to pair with the second device if the one or more remote control device operational checks have been performed within the predetermined time period (Section 0011 and claims 7-8, after a predetermine time if no link disconnects and links with another device etc.).
	Therefore, it would have been obvious at the time of the invention to one of ordinary skill in the art before the effective filing date of the claimed invention to .
Allowable Subject Matter
Claims 2-6 and 8-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is an examiner’s statement of reasons for allowance: Regarding claim 15, the prior art of record, Martch teaches providing a remote control device that is paired with a first device such that the remote control device wirelessly communicates with the first device (Claims 4 and 10, remote paired with a first device); initiating a pairing process to pair the remote control device to a second device by physically contacting a component of the remote control device with an element of the second device (Claims 4 and 10, unpairs with a first device to pair with a second device), wherein the pairing process also unpairs the remote control device from the first device, such that the remote control device no longer wirelessly communicates with the first device (Claims 4 and 10, unpairs with a first device to pair with a second device); and the remote control device wirelessly communicates with the second device (Claims 4 and 10, remote paired with a second device).  
Menard teaches providing a remote control device that is paired with a vehicle such that the remote control device wirelessly communicates with the vehicle (Section 0025, remote device paired with a vehicle).
The prior art of record fails to teach a method comprising: providing a remote control device that is paired with a first vehicle such that the first vehicle implements wireless requests from the remote control device; initiating a pairing process to pair the remote control device to a second vehicle by inserting the remote control device into a charging station of the second vehicle, wherein the pairing process also unpairs the .
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREW WENDELL whose telephone number is (571)272-0557. The examiner can normally be reached Monday-Friday 8:30AM-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Wesley Kim can be reached on 571-272-7867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 



/ANDREW WENDELL/Primary Examiner, Art Unit 2648                                                                                                                                                                                                        1/26/2022